       Case 4:17-cv-03440-DMR Document 93 Filed 04/08/20 Page 1 of 4




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10   jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11   kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20
                                UNITED STATES DISTRICT COURT
21
                               NORTHERN DISTRICT OF CALIFORNIA
22
     SEMICAPS PTE LTD.,                               CASE NO. 17-cv-03440-DMR
23
                  Plaintiff,                          DEFENDANTS’ REVISED UNOPPOSED
24                                                    MOTION FOR ISSUANCE OF LETTER
           vs.                                        OF REQUEST FOR INTERNATIONAL
25                                                    JUDICIAL ASSISTANCE
     HAMAMATSU CORPORATION, et al.,
26                                                    Date: Thursday, May 14, 2020
                  Defendants.                         Time: 1:00 p.m.
27                                                    Courtroom: 4
                                                      Judge: Honorable Donna M. Ryu
28
                                                                                Case No. 17-cv-03440-DMR
        DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL
                                                                                               ASSISTANCE
        Case 4:17-cv-03440-DMR Document 93 Filed 04/08/20 Page 2 of 4




 1                               NOTICE OF MOTION AND MOTION
 2 TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:

 3          NOTICE IS HEREBY GIVEN that on Thursday, May 14, 2020, at 1:00 p.m., or such other

 4 time as ordered by the Court, located at 1301 Clay Street, Oakland, CA 94612, Defendants

 5 Hamamatsu Corporation, Hamamatsu Photonics K.K., and Photonics Management Corp.

 6 (collectively, “Hamamatsu”) will respectfully move to request that this Court sign and issue the

 7 attached Letter of Request for International Judicial Assistance pursuant to the Hague Convention

 8 of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (“Letter of

 9 Request”), attached hereto as Exhibit 1, in order to request the deposition and documents of Dr.

10 Alfred Cheng Teck Quah, Ph.D.

11          Dr. Quah is a named inventor of U.S. Patent No. 7,623,982 (the “’982 patent”), entitled

12 “Method of Testing an Electronic Circuit and Apparatus Thereof,” and possesses information that

13 is highly relevant to this lawsuit. Dr. Quah is a resident of Singapore and under the jurisdiction of

14 the Singapore courts, including the Supreme Court of Singapore. The evidence requested cannot

15 be obtained without the aid of the Supreme Court of Singapore. Hamamatsu respectfully requests

16 that the Court execute the attached Letter of Request at its earliest convenience.

17          Plaintiff SEMICAPS Pte Ltd. (“SEMICAPS”) has confirmed that it does not oppose this

18 request for issuance of a Letter of Request for International Judicial Assistance.

19          Hamamatsu originally filed this unopposed request for issuance of a Letter of Request for

20 International Judicial Assistance on March 19, 2020. As the motion appeared dependent on the

21 existence of a protective order, the Court ordered the parties to submit a proposed protective order

22 or a statement explaining why a protective order is not necessary at this time. The Court entered

23 the parties’ stipulated protective order (Dkt. No. 91) on March 26, 2020. As directed by the Court

24 in its April 8, 2020 Order, Hamamatsu is respectfully submitting this revised motion for Issuance

25 of Letter of Request for International Judicial Assistance incorporating the protective order entered

26 by the Court.

27

28
                                                     -2-                         Case No. 17-cv-03440-DMR
         DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL
                                                                                                ASSISTANCE
       Case 4:17-cv-03440-DMR Document 93 Filed 04/08/20 Page 3 of 4




 1 Dated: April 8, 2020                       QUINN EMANUEL URQUHART & SULLIVAN,
                                              LLP
 2
                                              By: /s/ David Eiseman
 3
                                                  David Eiseman
 4
                                              Attorneys for Defendants
 5                                            HAMAMATSU CORPORATION,
                                              HAMAMATSU PHOTONICS K.K., and
 6                                            PHOTONICS MANAGEMENT CORP.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-                         Case No. 17-cv-03440-DMR
        DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL
                                                                                               ASSISTANCE
       Case 4:17-cv-03440-DMR Document 93 Filed 04/08/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2         I, Joseph LeRoy, certify that pursuant to Local Rule 5-5, counsel of record who have

 3 consented to electronic service are being served on April 8, 2020 with copies of the attached

 4 document(s) via the Court’s CM/ECF system, which will send notification of such filing to

 5 counsel of record.

 6

 7         Executed on April 8, 2020, at San Francisco, California.

 8

 9                                                 /s/ Joseph LeRoy

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-                         Case No. 17-cv-03440-DMR
        DEFENDANTS’ REVISED UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL
                                                                                               ASSISTANCE
